 In the Matter of THE CONSTITUTION PUBLISHING COMPANYandAT-LANTA NEWS CARRIERS AND CIRCULATION EMPLOYEES' UNION No. 445,AFFILIATEDWITH THE INTERNATIONAL PRINTING PRESSMEN &A[,ISTANTS' UNION OF NORTH AMERICACase No. R-2017.-Decided January 21, 1941Jurisdiction:newspaper publishing industry.Investigation and Certification of Representatives:existence of question: denialof employment relationship; election necessary.Unit Appropriatefor CollectiveBargaining:newspaper carriers, including car-riers who are also district managers or supervisors' who deliver newspapersto subscribers in the city and environs.Newspaper carriers who are also district supervisors or managers includedin unit although neither their- inclusion nor exclusion was specifically re-quested by the only union involved, in view of 'their eligibility to membershipin said union and testimony of union representative that carriers anddistrictmanagers have an iterest in common that would make it advisablefor them to be included in one bargaining unit.Definitions:newspaper carriersheldemployees within themeaning ofthe Act.Mr. Allen Post,of Atlanta, Ga., andMr. Elisha Hanson,ofWash-ington, D. C., for the Company.Mr. Frank Morrison,of Atlanta, Ga.; for the Union.Miss Grace McEldowney,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn July 1, 1940, Atlanta News Carriers and Circulation Employees'Union No. 445, affiliated with the International Printing Pressmen &Assistants' Union of North America, herein called the Union, filed withthe Regional Director for the Tenth Region (Atlanta, Georgia) a peti-tion alleging that a question affecting commerce had arisen concern-ing the representation of employees of The Constitution PublishingCompany,' Atlanta, Georgia, herein called the Company, and request-ing an investigation and certification of representatives pursuant to' Incorrectly designated in the petition and notice of bearing as The ConstitutionPublishing, Co.29 N. L.R. B., No 10.105 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection 9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On July 30, 1940, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the-Actand Article III, Section 3, of National Labor Relations Board Rulesand Regulations -Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.The Company thereupon fileda motion to dismiss and a paper designated as an answer, in whichit alleged, in substance, (1) that the carriers involved in the proceedingwere not employees of the Company, but independent contractors, (2)that they operated entirely within the State of Georgia and were,therefore, not engaged in commerce within the meaning of the Act,(3) that they were not all appropriate bargaining unit, and (4) thatthe Union did not represent a majority of such carriers.Pursuant to notice duly served upon the Company and the Union,a hearing was held from August 21 to 23, 1940, inclusive, at Atlanta,Georgia, before Alexander E. Wilson, 'Jr., the Trial Examiner dulydesignated by the Board.The Company and the Union were repre-sented by counsel and participated in the hearing.Full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing'on the issues was afforded both parties.The TrialExaminer made no ruling on the Company's motion to dismiss. ' It-ishereby denied.During the course of the hearing, the Trial Examinermade several rulings on other motions and on objections to the admis-sion of evidence.The Board has reviewed the rulings of the TrialExaminer, and finds that no prejudicial errors were committed.Therulings are hereby affirmed.Pursuant to a request therefor by, the Company, and upon noticeto both parties, a hearing was held before the Board in Washington,D. C., on September 12, 1940, for the purpose of oral argument.TheCompany appeared and presented argument.The Company also fileda brief, which has been considered by the Board.2Upon the, entire record in the proceeding, the Board makes thefollowing :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Constitution Publishing Company is a Georgia corporationwhich publishes the Atlanta Constitution, a daily and Sunday news-paper, in Atlanta, Georgia.The chief raw materials used by the3The Union did not file a'brief, although permission to do so was requested and granted., 107Company, 90 per cent of which are purchased outside the State ofGeorgia, are news print, ink, and type metal.The total value ofsuch materials used annually is more than $500,000.Approximately15 per cent of the advertising and 50 per cent of the other lineageof the newspaper are obtained from outside Georgia.The Companymakes use of Associated Press and United Press wire services.The circulation of the daily Atlanta Constitution is approximately122,787, and of the Sunday edition, 135,955, of which 3,479 and-7,530papers, respectively, go to points outside the State.Between 60,000and 65,000 papers are handled by the city circulation department.Exclusive of the newspaper carriers whose employee status is here inissue, the Company employs approximately 500 persons.Althoughthe activities of the carriers are performed wholly within the State ofGeorgia they comprise, as we hereinafter find, an integral part of theCompany's business.II.THE ORGANIZATION INVOLVEDAtlanta News Carriers and Circulation Employees' Union No. 445is a labor organization affiliated with International Printing Pressmen& Assistants' Union of North America and, through it, with theAmerican Federation of Labor. It admits to membership newspapercarriers and district managers engaged in the delivery of the AtlantaConstitution in the city of Atlanta and environs.111.THE STATUS OF THE NEWSPAPER CARRIERSThe individuals involved in this proceeding are approximately 185carriers connected with the Company's city circulation department,'who deliver papers to subscribers in Atlanta and environs.The Com-pany contends that they are independent contractors and thereforenot employees within the meaning of the Act:To determine theirstatus under the Act it is necessary for us to consider various pertinentfactors in the relationship of the parties in addition to the terms ofthe contracts under which they operate.The city circulation department is headed by the city circulationmanager.About 14 district supervisors or managers are employedunder him to assist the carriers in performing their duties.Thesedistrict supervisors have authority to enter into contracts with car-riers, subject to the approval of the city circulation manager,' and toterminate the relationship when unsatisfactory.Six of the districtsupervisors are also carriers.The carriers deliver papers on routes covering specific areas desig-nated by the ,Company.The number of subscribers on the routessUntil the adoption of a new form of contract in June 1940,district supervisors couldenter into contracts with carriers without such approval 108DECISIONSOF NATIONAL LABOR RELATIONS BOARDvaries from less than 100 to nearly 1,000.Whatever helpers'they needare hired by the carriers themselves, the only requirement being thatsuch helpers shall be over 16 years of age.Papers are picked up bythe carriers at the office of the Constitution after "checking-in" at3 a. m., or in some cases, are delivered to them by other carriers.Anyinstructions from the Company are received in the office mail at thesame time.The Company furnishes subscription books in which thecarriers are required to keep the list of their subscribers and which areturned in at the office for new ones when needed. It also sells themforms for statements to subscribers, and supplies such equipment assubscription blanks, stickers to affix to sample copies, and deliveryboxes when needed.On certain routes where the return from sell-ing papers is insufficient, it furnishes car allowances. 'It holds "pepmeetings" and conducts contests as an incentive to the carriers toincrease the number of their subscribers.Each carrier has a contract with the Company in which his routeor district is specified.The form of agreement used for many yearsprior to June 1910, and under which the majority of the carriers arestillworking, contains substantially the following provisions : theroute and list of subscribers on the route are the property of theCompany; the carrier agrees to make every possible effort to main-tain and add to the number of subscribers and to handle xlo other'daily or Sunday paper; he agrees to deliver papers, make collections,and canvass on his route; any assistant, substitute, or helper used inthe delivery of papers or in collections is to be responsible to him;he is to make provision to have his route taken care of in case of sick-ness; the Company is not liable for any conduct or agreement made bythe carrier with his helpers; the carrier is to pay the Company a fixedprice per copy for papers to be supplied to subscribers, and a differentrate for excess papers, and is to pay his bill for such papers at the officeof the Company not later than Tuesday noon of each week; he is to de-liver'the paper to such place as the subscriber may desire, at a weeklyor monthly rate established by the Company; 4 papers are to be de-livered to him at the Company's delivery room; he agrees to" furnishto carry free of ,eharge all complimentary papers authorized by theCompany; he is to deliver papers on paid-in-advance subscriptions ata weekly cost to the Company equal to the-amount paid by the sub-scriber; he is to turn in to the Company the full amount collected on-quarterly, semi-annual, or annual subscriptions,5 and is to receive credit.each week until the subscription has expired; he is to deliver all sam-4The price of the paper to 'carriers is 16 cents a week, and to subscribers25 cents aweek or $1.10 a month.5The quarterly, semi-annual, and annual rates are slightlyless proportionately thansubscriptions by the week or month. 'THE CONSTITUTION PUBLISHING COMPANY109ple copies free of, cost to the Company, and copies for which the Com-pany collects and assumes the risk of payment, at 2i/_> cents a week;he is to deliver reasonable numbers of papers to newsdealers on hisroute free of cost to the Company; the Company may terminate theagreement whenever the carrier fails to meet any stipulation of thecontract; if the carrier desires to give up his route, he is to give theCompany 15 days' notice and to instruct his successor for 7 days with-,out charge; the agreement otherwise is to continue in effect as longasmutually satisfactory; if the subscription price is, advanced, thecarrier is to -pay a corresponding increase; and the Company willrecognize no agreement or understanding except as- set forth in the"carrier's, agreement."A new form of contract, adopted by the Company in June 1940, anddesignated as an "Independent Distributor Agreement," contains sub-stantially the same provisions, and further provides for a cash deposit 6by the carrier and for termination of the agreement by either party on15.days' notice.According to the present city circulation manager, the25 or 30 recently hired carriers who have signed the new agreementoperate in the same way as those still working under the old agreement,and no effort has been made to have the old carriers sign new con-tracts.-Some time prior to 1934 the city circulation manager prepared anddistributed to some, if not all, of the carriers a mimeographed foldercontaining a section headed "Atlanta Constitution Carrier Rules."which began with the following statement :These rules are made a part of the carrier's contract ; strictadherence to these rules guilds [sic] good will and correct businessprinciples."The following are established by the management of The Con-stitution Publishing Company, herein-referred to by the Companyas `Carrier's Rules,' governing carriers of the daily and SundayConstitution.These rules are subject to such reasonable changesfrom time to time, as shall be made by the Company upon writtennotice to the carriers.Among provisions contained in the folder, but not in the contractsabove discussed, were the following : no carrier was to be financiallyinterested in any route of any other newspaper or carry or deliver cir-culars or advertising matter; routes, route books, and lists of sub-scribers were the property of the Company, to be delivered to it ondemand; carriers were not to deliver outside the boundaries of theirDeposits were not specified in the first form of .agreement,but before beginning workcarrierswere required to host bonds'in an amount'sufficientto take careof ' their billsi 110DECISIONS OF NATIONAL LABOR' RELATIONS BOARDroutes except on the request of the Company ; they were to make .deliv-eries, as early as possible; they should employ as helpers only thosethoroughly responsible and acceptable to the Company; they should beon hand to receive their papers and should complete deliveries at statedhours; papers should be placed as specified; in case of a complaint froma subscriber that a paper had not been received, one would be sent byspecial messenger and the cost of messenger service would be chargedto the carrier; any carrier having an unreasonable number of com-plaints against him would be dismissed ; when requested by the Com-pany to deliver a paper on or off his route, the carrier was to do sowithout question; new subscribers were to be reported to the circula-tion department ; new orders sent to the carrier by the circulation de-partment were to be delivered the same day and the orders verified andentered on his route book ; in case of stop orders the carrier was to seethe subscriber and try to save the subscription; he was to increase thenumber of subscribers by. canvassing continually ; carriers were to col-lect from subscribers weekly or monthly in the manner most satisfac-tory to the subscribers; they we're not to extend credit to subscribersfor longer than one month; they were to pay accounts in full on Mon-day and not later than Tuesday noon of each week; every carrier wasrequired to furnish a cash bond equal to three weeks' paper account.A similar folder in which 'there were additional paragraphs out-'lining the duties of route supervisors and providing that carrierswould be subject to dismissal for drawing extra papers except ,on an-average of one copy for each 100 subscribers, was mimeographedat a later date.These folders were not attached to any of the carriers'contracts, nor were they executed by the carriers.Apparently theyhave not been distributed or specifically, referred to for severalyears, and the Company contends that their provisions were neverenforced, and in spite of being designated as rules, were in fact'meant merely as helpful suggestions for new carriers, based onthe experience of the Company.Various carriers testified, however,that they considered themselves obliged to follow most, although notall, of the provisions set forth in the folders, and that many of thesame matters, as well as others, were from time to time called totheir attention orally or in notes from their district supervisors.Even if they are not obliged to comply with such suggestions orrequests, it is natural that under the circumstances the carriers feelthat it is advisable for them to do so.7Thus it appears that the so-called rules, whether intended as such or merely as suggestions, in4As onecarrier testified in regard to the various things he was called on to do, withparticular reference to attendance at "pep meetings""There ate no specificset rules tornot doing them, if you don't do them,J don't know of anything;there has pever beenanythingsaid, but youknow when a meeting of that kind is called, if you don't you showa lack of interest,and naturally it works up to something greater." THE' CONSTITUTION PUBLISHING COMPANY111actuality govern to a considerable extent the manner in which thecarriers operate.In addition to the duties of delivering papers, making their owncollections, and soliciting new subscribers on their routes, as pro-vided in their contracts, carriers have on occasion, at the request orsuggestion of the Company, made deliveries and solicited subscrip-tions on other routes, made collections for insurance contracts, bev-erage sets, and other subscription boosters; supplied the Companywith lists of their subscribers, secured the dates of birth of subscriberswho had taken out insurance through the Company, affixed stickersto sample copies of the paper, collected for papers sent to subscribersby. mail when temporarily out of town, and for magazines for whichsubscriptions had originally been taken in other localities, deliveredpapers to a hotel and to other carriers, paid for special messengerservice when papers have been sent out by the Company on receiving.complaints of non-delivery, and endeavored to secure "quotas" ofnew subscribers set by the Company.For some but not all of theseservices they have received additional compensation in the form ofcommissions, prizes, or bonuses.Admitting that the observance of the foregoing requests inures tothe benefit of the carriers as well as the Company in increasing cir-culation, the fact that the methods of achieving this result are decidedon by the Company without consultation with the carriers tends tonegative the contention of the Company that the carriers are in factindependent contractors.The control exercised by the Company isalso shown by the fact that routes to which carriers were originallyassigned have in some cases been changed without consulting them;that carriers have not been allowed to deliver outside their own routesexcept on permission from the city circulation manager; and thatthey have been expected to give their full time to their work ascarriers. 'The Company contends, however, that carriers are not listed onits pay roll, and have been regarded by the Company as independentcontractors ever since the present system was started in 1912.Thepresident of the Company testified that its does not pay and has notbeen requested to pay workmen's. compensations to its carriers.or socialsecurity' taxes for them ; that it does not pay Georgia unemployment,contributions for them; that it does not carry public liability orproperty damage insurance on them; and has never been sued onclaims based on their torts.The Company offered in evidence adecision of the DeKalb Superior Court," in which carriers of another"Hearst Consolidated Publications,Inc. operating as Atlanta GeorgianandSundayAmericanvs.Ben T. Huiet, Commissioner of the Departmentof Labor ofthe State ofGeorgia and Herschel T Cruce,decidedMay 10, 1940. 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDAtlanta newspaper, working under contractssimilariiimany respectsto the new contracts adopted by the Company," were held not to beemployees for unemployment compensation purposes.10 In its briefit cited also another State decision,h1 involving workmen'scompensa-tion, in which it claimed that newspaper carriers were held not tobe employees, and rulings of the Internal Revenue Bureau to the'same effect in connection with social security taxes.Without passing upon the nature of the relationship for otherpurposes,we are,of the opinion that the carriers, here involved areemployees of the Company within the meaning of the National LaborRelationsAct.Section 2 (3) of the Act provides in part that whenused therein "the term `employee' shall include any employee . .."We have previously held that the term embraces all employees inthe conventional as well as the legal sense.12In the instant case the delivery of the Company's newspapers isshown to be a continuing and integral part of the Company'sbusiness.The Company supplies the carriers with a large part of theinstru-mentalities by which their work is performed. It controls the pur-chase and resale price of the newspapers and limits the activitiesof the carriers to specified routes, thus rendering ,the remunerationreceived by them more nearly analogous to wages orsalesmen's cola'-missions 13than to profits from an independent enterprise.Finally,through the provisions of the form contracts to which it requiresthe carriers to subscribe and through the additional rules promulgatedby it, the Companyexercisesa degree of control over the work ofthe carriers which is consistent only with an employer-employeerelationship.We accordingly find that the newspapercarriers in-volved in this proceeding are employees within the meaning of Section2 (3) of the Act.11° The new form of contract was adopted by the Company soon after this decision wasissued10 It is to be noted that the court based its decision in part on its finding that it saw"nothing in the record to authorize a conclusionthat theclaimant's services were underElie control or direction of the Georgian Company "11United States Casualty Company v Scott,51 Ga App 115. 179 S E 640 The decisionin this case was merely that "the finding..the effect of which was that the injurywas not compensable,because it did not arise out of and during the course of his [thenewsboy's] employment,was supportedby theevidence "zMatter ofSeattlePost-IntelligencerDepartment of Hearst Publications,IncandSeattle Newspaper Guild, Local No.82,9 N L R B 1262'iiCfMatter of Washington Branch of the Sun Life Insurance Company of AmericaandIndustrial and Ordinary Insurance Agents Union No 213511,Industrial and Ordinary In-surance Agents Council,15 N L R. B 817:Matter of John Hancock Mutual Life InsuranceCompanyandAmerican Federation of Industrial and Ordinary Insurance Agents UnionNo 21571,East StLouis and Vicinity, Illinois,et al.; 26 N L R B' 102414 SeeMatter of Stockholders Publishing Company,Incand LosAngelesNewsboysLocalIndustrial Union No75,C1 0at al. 28 N L R B , No 1006 CfMatter of HoustonChioniele Publishing Company and Houston Newsboys Union, Local No1156,28 N L R B.No. 1043. THE CONSTITUTION PUBLISHING 'COMPANY113IV.THE QUESTION CONCERNING REPRESENTATIONAt the hearing it was stipulated by the parties that on, or aboutMarch 4, 1940, and agilin on June 28, 1940, the Union made requestsfor recognition to the proper authorities of the Company, but thatthe requests were refused for the reasons given in the Company'sanswer and motion to dismiss.A report prepared by the RegionalDirector was introduced in evidence, showing that the Union repre-sents.a substantial number of employees in the'unit hereinafter- foundto be appropriate.15We find that a question has arisen concerning the representationof employees of the Company.V.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in_ Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.VI. THE APPROPRIATE UNITIn its'petition the Union described the appropriate bargaining unitas "newspaper carriers in the City of Atlanta and environs."- It didnot request the inclusion of district supervisors, although it admitsthem to membership and although the union representative testifiedat the hearing that, "the news carriers and the district managers,'.andthey only, . . . of the employees of the Atlanta Constitution havean interest in common that would make it seem advisable for themto-be included in one bargaining unit."Neither did the Union askfor the exclusion from the unit of those carriers who are also districtmanagers or supervisors.We interpret the position of the Unionto be that the unit should comprise all carriers employed by the Com-pany in Atlanta and environs, including those who are also employedas district managers or supervisors.The Company contends that the claimed unit is not appropriatebecause there is no essential difference between the duties of such car-The union submitted to the Regional Director 153 membership application cards, datedas follows100 between Febiuary 1, 1940 and May 1, 1940; 42 between May 1, 1940,and August 1. 1940; 2 after August 1, 1940, and 9 undatedOf the 153 apparentlygenuine original signatures affixed to these cards, 123 were the names of persons on theCompany's list of city and suburban news carriers as of July 27, 1940The city circula-tionmanager testified that there were approximately 185 such carriers, including super-visors who had routes 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDriers and the duties of carriers outside Atlanta, and , because thecarriers' helpers are not included.It does not appear, however, thatthe Union has attempted to organize carriers' helpers or any carriersexcept those in its proposed unit; and iao other labor organizationhas attempted to bargain collectively for any of the Company's car-riers.In the absence of such organizational efforts on a broaderbasis, we'see no reason for dismissing the petition on the grounds sug-gested by the Company.'6We find that newspaper carriers, including carriers who are alsodistrictmanagers or supervisors, who are employed by the Companyto deliver the Atlanta Constitution in Atlanta and environs, consti-tute a unit appropriate for the purposes of collective bargaining, andthat said unit will insure to employees of the Company the full benefit,of their right to self-organization and to collective bargaining andotherwise effectuate the policies of the Act.VII.THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the represen-tation of employees of the Company can best be resolved by meansof an election by secret ballot.WT shall accordingly direct that suchan election be held.The employees eligible to vote shall be thosewithin the appropriate unit on the,date of the Direction of Election,subject to such limitations and additions as are set forth -in theDirection;Upon the basis of the foregoing findings of fact and upon the entirerecord in the proceedings, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the rep-resentation of employees of The Constitution Publishing Company,Atlanta, Georgia, within the meaning of Section 9 (c) and Section 2(6) and (7) of the National Labor Relations Act.2.Newspaper carriers, including carriers who are also district man-agers or supervisors,' who are employed by the Company to deliverthe Atlanta Constitution in Atlanta and environs, constitute a unitappropriate for the purposes of collective bargaining, within the mean-ing of Section 9 (b) of the Act.'6 SeeMatter of R. C A. Commvnscations,IncandAmerican Radio Telegraplaists'Asso-ciation,2 NL R B. 1109;Matter of Gulf Oil CorporationandInternational Brotherhoodof Boilermakers,Iron Shipbuilders.Welders & helpers of America.4 N L R. B 133 ;Matterof Associated ProseandThe American NeiospapcrGuild, 5 N I. I2 B 43 THE CONSTITUTION PUBLISHING COMPANY115DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED, that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith The Constitution Publishing Company; Atlanta, Georgia, anelection by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction ofElection, under the direction and supervision of the Regional Directorof the Tenth Region, acting in this matter as agent for the National-Labor Relations Board, and subject to Article III, Section 9, of saidRules and Regulations, among all newspaper carriers, including car-riers who are also, district managers or super-isors, who are employedby the Company to deliver the Atlanta Constitution in Atlanta andenvirons on the date of this Direction of Election, including carrierswho did not work on said date because they were ill or on vocation orwhose employement was then or has since been temporarily discon-tinued, but excluding carriers whose contracts of employment havebeen terminated voluntarily or for cause, to determine whether ornot they desire to be represented by Atlanta News Carriers and Cir-culation Employees' Union No. 445, affiliated with the InternationalPrinting Pressmen & Assistants' Union of North America, for thepurposes of collective bargaining.41360242-Nol 29---9